Title: To James Madison from James Maury, 23 July 1807
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 23d. July 1807.

I have received your letters of 6th & 8th ulto, each containing a dispatch for our Commissioners at London, which I should have forwarded by express, but for my being apprized of the arrival of the Wasp.  I have sent them thro’ a private channel.
I am much obliged to you for the Newspapers you have done me the honor to enclose.
The Crops of Grain in this country appear well so far.  Such quantities of Wheat and Flour from the U: S: A: have lately poured into this market that prices have declined as annexed.
The importations of Cotton into this place since the commencement of the present year, already exceed the whole of last year’s: so wonderfully does the culture of this article increase in the United Sates
Our Vessels are more numerous in this port than ever, but trade in general very dull, in consequence of the gloomy prospect for intercourse between this country and the continent.  I have the honor to be with perfect respect Sir Your most ob. Servant

James Maury


Wheat  9/h @ 10/6 per 7"
S. F. Flour 3h/  " 39/ " Barrel

